Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2018

                                      No. 04-18-00447-CR

                                     Raul Daniel NORRIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9017
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
         The reporter’s record in this matter was originally due October 10, 2018. After appellant
provided proof of payment and payments arrangements for the reporter’s record, we rendered an
order requiring the portion of the reporter’s record prepared by reporter Minnie Cadena to be
filed on or before November 26, 2018. On November 13, 2018, Ms. Cadena filed a notification
of late record asking for an extension of time. After review, we GRANT the requested extension
and ORDER Ms. Cadena to file her portion of the reporter’s record in this court on or before
December 10, 2018.

          We order the clerk of this court to serve a copy of this order on all counsel and court
reporter Minnie Cadena.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court